DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2016/090700 filed 07/20/2016.

Response to Arguments/Amendments
3.	The Applicant’s newly proposed Title (see p. 9 of Applicant’s Remarks dated 02/10/2021), have been fully considered. The objection (see section 3 of the Office Action dated 11/10/2020) has been withdrawn. 

4.	The Applicant’s amendments to claim 15, (see p. 9 of Applicant’s Remarks dated 02/10/2021), have been fully considered. The rejection (see section 4 of the Office Action dated 11/10/2020) has been withdrawn.

5.	The Applicant’s amendments to claims 1 – 9 and 15 - 20, (see p. 9 of Applicant’s Remarks dated 02/10/2021), have been fully considered. The rejection (see section 5 of the Office Action dated 11/10/2020) has been withdrawn.

6.	The Applicant’s cancellations of claims 2 and 16, (see p. 9 of Applicant’s Remarks dated 02/10/2021), have mooted the previous rejections. The rejection (see section 6 of the Office Action dated 11/10/2020) has been withdrawn.

7.	The Applicant’s arguments and amendments regarding the rejection of claim 8, (see p. 9 of Applicant’s Remarks dated 02/10/2021), have been fully considered, but are not persuasive. The lack of antecedent basis does not appear to be rectified.

8.	The Applicant’s arguments regarding the prior art rejection of the claims, (see pp. 10 - 11 of Applicant’s Remarks dated 02/10/2021), have been fully considered, but are moot in light of the new grounds of rejection entered below.

Claim Objections
9.	Claim 17 is objected to because of the following informalities: Claim 17 recites “receive the system information based on response window size and a transmission timing for the system information response window size and a transmission timing for the system , appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "initiating the retransmission of the request for the system information".  There is insufficient antecedent basis for “the retransmission”, as it had not been introduced beforehand. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
11.	Claims 1, 5 – 6, 10, 12, 15, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘371 (3GPP TSG-RAN WG2 Meeting #94 R2-163371) in view of Sugirtharaj (US 20190124517 A1).

	Regarding claim 1, 3GPP ‘371 discloses a discussion of the standard practices of the industry in the relevant wireless standard. Specifically, 3GPP ‘371 discloses a method performed by a terminal device (UE; see section 2), the method comprising: 
	transmitting, to a network device, a request for a system information (SI request to eNB; see Fig. 5) in a Physical Random Access Channel (PRACH) (transmission in PRACH; see section 2 Approach 4 and Fig. 5), wherein the transmitting the request comprises: 
		transmitting a preamble for the request in the PRACH (preamble transmission in PRACH; see section 2 Approach 4 and Fig. 5)…
		receiving the system information from the network device (SI response containing SI is received; see section 2 Approach 4 and Fig. 5)
	3GPP does not explicitly disclose wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS).


	wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS) (discovery reference signal comprised of PSS/SSS is used for sync; see paragraph [0070]; the Examiner notes that synchronization precedes preamble transmission).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘371 with Sugirtharaj by incorporating the PSS/SSS of Sugirtharaj. One of ordinary skill in the art would have found it obvious to do so, as this is the standard way of things in LTE, and this allows the UE and eNB to e.g. synchronize transmission timings in order to transmit properly. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 5 and 19, 3GPP ‘371 and Sugirtharaj teach the subject matter of the parent claim(s), as noted above. 3GPP ‘371 further discloses wherein:
	the preamble is transmitted based on a preamble duration restriction (preamble transmission; see section 2 Approach 4 and Figure 5; the Examiner notes that as the preamble is a finite duration signal, it is necessarily transmitted based on a duration restriction)

	Regarding claims 6, 12, and 20, 3GPP ‘371 and Sugirtharaj teach the subject matter of the parent claim(s), as noted above. 3GPP ‘371 does not explicitly disclose the limitations of claims 6, 12, and 20; however, Sugirtharaj discloses wherein receiving the system information comprises:
	receiving the system information in Physical Downlink Control Channel (PDCCH) or Physical Downlink Shared Channel (PDSCH)  (SI normally transmitted on PDCCH; see paragraph [0015])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of 3GPP ‘371 and Sugirtharaj with Sugirtharaj by receiving the SI on the PDCCH. One of ordinary skill in the art would have found it obvious to do so, as the PDCCH is intended for transmitting control info such as SI. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 10, 3GPP ‘371 discloses a discussion of the standard practices of the industry in the relevant wireless standard. Specifically, 3GPP ‘371 discloses a method performed by a network device (NB; see Figure 1), the method comprising: 
	receiving, from a terminal device, a request for a system information (SI request to from UE; see Fig. 5) in a Physical Random Access Channel (PRACH) (transmission in PRACH; see section 2 Approach 4 and Fig. 5), wherein the receiving the request comprises: 
preamble transmission in PRACH; see section 2 Approach 4 and Fig. 5)…
		transmitting the system information to the terminal device (SI response containing SI is sent; see section 2 Approach 4 and Fig. 5)
	3GPP does not explicitly disclose wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS).

	Sugirtharaj discloses subject matter relating to discovery signal transmission. Specifically, Sugirtharaj discloses:
	wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS) (discovery reference signal comprised of PSS/SSS is used for sync; see paragraph [0070]; the Examiner notes that synchronization precedes preamble transmission).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘371 with Sugirtharaj by incorporating the PSS/SSS of Sugirtharaj. One of ordinary skill in the art would have found it obvious to do so, as this is the standard way of things in LTE, and this allows the UE and eNB to e.g. synchronize transmission timings in order to transmit properly. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable 

	Regarding claim 15, 3GPP ‘371 discloses a discussion of the standard practices of the industry in the relevant wireless standard. Specifically, 3GPP ‘371 discloses a terminal device (UE; see section 2), comprising: 
	a memory configured to store one or more instructions (UE; see section 2; the Examiner understands a UE as comprising memory containing instructions), and 
	a processor (UE; see section 2; the Examiner understands a UE as comprising a processor) configured to:
		transmit, to a network device, a request for a system information (SI request to eNB; see Fig. 5) in a Physical Random Access Channel (PRACH) (transmission in PRACH; see section 2 Approach 4 and Fig. 5), wherein the processor is further configured to: 
		transmit a preamble for the request in the PRACH (preamble transmission in PRACH; see section 2 Approach 4 and Fig. 5)…
		receive the system information from the network device (SI response containing SI is received; see section 2 Approach 4 and Fig. 5)
	3GPP does not explicitly disclose wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS).


	wherein the preamble is transmitted based on a reference signal comprising primary synchronization signal (PSS), a secondary synchronization signal (SSS) (discovery reference signal comprised of PSS/SSS is used for sync; see paragraph [0070]; the Examiner notes that synchronization precedes preamble transmission).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘371 with Sugirtharaj by incorporating the PSS/SSS of Sugirtharaj. One of ordinary skill in the art would have found it obvious to do so, as this is the standard way of things in LTE, and this allows the UE and eNB to e.g. synchronize transmission timings in order to transmit properly. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

12.	Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘371 (3GPP TSG-RAN WG2 Meeting #94 R2-163371) in view of Sugirtharaj (US 20190124517 A1) and in further view of Deng (US 20190104549 A1).

Regarding claims 3 and 11, 3GPP ‘371 and Sugirtharaj teach the subject matter of the parent claim(s), as noted above. 3GPP ‘371 further discloses:
NB sends SI; see section 2.1 Approach 1 and Figs. 2 and 5; SI is both broadcast and sent on demand (i.e. sent at predetermined times, in both cases); see Discussion).
	3GPP ‘371 in view of Sugirtharaj does not explicitly teach receiving the SI based on the response window size. 

	Deng discloses subject matter relating to RACH procedures. Specifically, Deng discloses:
	receiving based on response window size (transmission parameters include response window size; see paragraph [0260]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘371 and Sugirtharaj with Deng by incorporating the use of the response window size. This is a standard feature of LTE, and as such, would be obvious to one of ordinary skill. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 17, 3GPP ‘371 and Sugirtharaj teach the subject matter of the parent claim(s), as noted above. 3GPP ‘371 further discloses:
NB sends SI; see section 2.1 Approach 1 and Figs. 2 and 5; SI is both broadcast and sent on demand (i.e. sent at predetermined times, in both cases); see Discussion).
	3GPP ‘371 in view of Sugirtharaj does not explicitly teach receiving the SI based on the response window size. 

	Deng discloses subject matter relating to RACH procedures. Specifically, Deng discloses:
	receiving based on response window size (transmission parameters include response window size; see paragraph [0260]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘371 and Sugirtharaj with Deng by incorporating the use of the response window size. This is a standard feature of LTE, and as such, would be obvious to one of ordinary skill. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464